Citation Nr: 0328178	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  98-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1943.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the cause of the veteran's death and entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  In October 2000, the Board upheld 
the RO's denials of the appellant's claims.  The appellant 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  

In March 2001, the General Counsel for the Department of 
Veterans Affairs and the appellant's representative filed a 
Joint Motion for Remand and for Stay of Further Proceedings.  
The motion included a request to the Court to vacate the 
Board's decision and to remand the issues for development and 
readjudication, in light of a change in the law applicable to 
claims for veteran's benefits that became effective in 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA).  An Order of the Court dated in March 2001 granted 
the Joint Motion and vacated the Board's decision of October 
2000.  The case was further remanded for readjudication and 
disposition.



The case was remanded by the Board in August 2001 to insure 
compliance with the VCAA.  In response to an inquiry 
furnished in August 2001, as to whether there was additional 
evidence to be submitted, the appellant indicated that she 
had no other evidence.  In August 2002, the Board again 
upheld the RO's denials of the appellant's claims.  The 
appellant's claims were returned to the Court.  

In January 2003, the General Counsel for the Department of 
Veterans Affairs and the appellant's representative filed a 
Joint Motion for Remand and for Stay of Further Proceedings.  
The motion included a request to the Court to vacate the 
Board's decision and to remand the issues for development and 
readjudication, in light of decisions of the Court rendered 
in June and October 2002.  An Order of the Court dated in 
March 2003 granted the Joint Motion and vacated the Board's 
decision of August 2002.  The case was again remanded for 
readjudication and disposition.


REMAND

Following the March 2003 Order of the Court, the appellant 
has submitted a statement from the veteran's attending 
physician that was not previously of record.  The statement 
indicates a possible relationship between the chronic 
obstructive pulmonary disease (COPD), which was the cause of 
the veteran's death, catarrhal nasopharyngitis, noted during 
service, and the veteran's history of tobacco habit.  The RO 
has not had the opportunity to review this additional 
evidence in conjunction with the veteran's claim.  The RO 
must have this opportunity in the absence of a waiver of such 
review by the appellant or her representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  No waiver has been submitted.  In 
light of this new evidence, the Board has determined that 
additional development is warranted.  


In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran's claims file be forwarded to a 
specialist in pulmonary medicine.  The 
specialist should be requested to review 
the medical records, including the July 
2003 letter from J. Dawson Irvin, M.D. 
recently submitted by the appellant, and 
asked to render an opinion regarding 
whether it is as likely as not that the 
catarrhal nasopharyngitis for which the 
veteran was treated in service is related 
to tobacco addiction during service or to 
later diagnosed COPD.  The claims folder 
must be made available for review.  The 
specialist should provide complete 
rationale for all conclusions reached. 


2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the appellant, she 
should be provided with a supplemental 
statement of the case (SSOC) that addresses 
all relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The appellant should be given an 
opportunity to respond to the SSOC before 
returning the case to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




